Case 1:19-cv-00316-JMS-KJM Document 96 Filed 02/17/21 Page 1 of 3   PageID #: 1335




  JUSTIN A. BRACKETT (HI Bar No. 9954)
  515 Ward Avenue
  Honolulu, HI 96814
  Telephone: (808) 377-6778
  Email: justinbrackettlaw@gmail.com

  BRIAN L. BROMBERG (admitted pro hac vice)
  JOSHUA TARRANT-WINDT (admitted pro hac vice)
  Bromberg Law Office, P.C.
  352 Rutland Road #1
  Brooklyn, NY 11225
  Telephone: (212) 248-7906
  Email: brian@bromberglawoffice.com

  Attorneys for Plaintiff
  Ronald Viernes

                       UNITED STATES DISTRICT COURT
                            DISTRICT OF HAWAII


    RONALD VIERNES,                        Case No: 1:19-cv-00316 JMS-KJM
    and all others similarly situated,
                                           PLAINTIFF’S MOTION FOR
                 Plaintiff,                APPROVAL OF CLASS NOTICE

         vs.                               Trial: May 18, 2021

    DNF ASSOCIATES, LLC,                   Judge: Honorable J. Michael
                                           Seabright
                Defendant.
Case 1:19-cv-00316-JMS-KJM Document 96 Filed 02/17/21 Page 2 of 3         PageID #: 1336




        By Order dated January 22, 2022 (Dkt. 95), the Court granted Plaintiff

  Ronald Viernes’ (“Viernes” or “Plaintiff”) motion for class certification. The Court

  certified two classes:

           • Class 1: (a) all Hawaii residents; (b) who were subjected to
             debt collection lawsuits by DNF; (c) while DNF was
             unlicensed as a debt collector in Hawaii; (d) to collect a
             “debt” as defined by the FDCPA; (e) that DNF bought while
             the debt was in default; and (f) where the collection lawsuit,
             letters, or calls occurred within the one (1) year period
             immediately preceding the filing of this complaint on June
             19, 2019.

           • Class 2: (a) all Hawaii “consumers” as defined by Haw.
             Rev. Stat. § 480-1; (b) who were subjected to debt
             collection lawsuits by DNF; (c) while DNF was unlicensed
             as a debt collector in Hawaii; (d) to collect a “debt” as
             defined by Haw. Rev. Stat. § 443B-1; (e) where DNF was
             assigned the debt; and (f) where the collection lawsuit
             commenced within the four (4) year period immediately
             preceding the filing of this complaint on June 19, 2019.

        In accordance with Fed. R. Civ. P. 23(c)(2), Plaintiff needs to provide notice

  of the class action to all potential class members. See Wang v. Chinese Daily News,

  Inc., 623 F.3d 743, 757 (9th Cir. 2010), judgment vacated on other grounds, 565

  U.S. 801 (2011) (“The ordinary procedure is to give notice [to class members] at

  the time of class certification.”). This motion is made following the conference of

  counsel pursuant to LR7.8 which took place on February 10, 2021. Counsel for

  Defendant consents to the class notice attached.

        Accordingly, Plaintiff moves for an Order:

                                           2
Case 1:19-cv-00316-JMS-KJM Document 96 Filed 02/17/21 Page 3 of 3         PageID #: 1337




        A. Approving the form and content of the notice attached as Exhibit A;

        B. Directing Defendant DNF Associates, LLC, to furnish, in the form of an

           Excel Spreadsheet, the names, last known addresses, and account

           numbers of the class members to Class Counsel by a date certain;

        C. Directing the service by mail of the notice to the class members on or

           before 30 days following the deadline to furnish the class list; and

        D. Setting a deadline for class members to exclude themselves on or before

           60 days following the deadline to serve the class notice.


  Dated: February 17, 2021

                                               /s/ Justin A. Brackett
                                               Justin A. Brackett
                                               Attorney for Plaintiff




                                           3
